

 
EXECUTION COPY

AMENDED AND RESTATED
SETTLEMENT AGREEMENT
 
This Amended and Restated Settlement Agreement (this “Agreement”) is entered
into as of August 30, 2010, and is made by and between BCB Bancorp, Inc.,
(“BCB”) a New Jersey corporation and bank holding company, BCB Community Bank
(the “Bank”), a New Jersey chartered bank and wholly owned subsidiary of BCB,
and JAMES COLLINS (the “Executive”).
 
WHEREAS, the Executive, BCB, and the Bank are parties to a Change in Control
Agreement and an Executive Agreement dated as of December 10, 2008 (collectively
referred to as the “Change in Control Agreements”); and
 
WHEREAS, BCB and Pamrapo Bancorp, Inc. (“Pamrapo”) have entered into an
Agreement and Plan of Merger, dated as of June 29, 2009 (the “Merger
Agreement”), whereby Pamrapo will be merged into BCB (the “Merger”), and
thereafter the corporate existence of Pamrapo shall cease; and
 
WHEREAS, concurrent with the execution of the Merger Agreement, the parties
hereto previously entered into a settlement agreement (the “Prior Settlement
Agreement”) to terminate the Change in Control Agreements as of the Effective
Time, and in lieu of any rights and payments under the Change in Control
Agreements, the Executive was entitled to the rights and payments set forth in
the Prior Settlement Agreement; and
 
WHEREAS, the parties hereto desire to enter into this Agreement, which shall
supersede and replace the Prior Settlement Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, BCB, the Bank, and the Executive agree as follows:
 
Section 1.                      Defined Terms.
 
Capitalized terms used but not defined herein shall have the same meaning as in
the Merger Agreement.
 
Section 2.                      Termination of the Change in Control Agreements.
 
In consideration for the settlement benefits provided in Section 3 hereof (the
“Settlement Benefits”), the Executive, BCB, and the Bank hereby agree that the
Change in Control Agreements shall be terminated without any further action of
any parties hereto, effective as of the Effective Time.  The Executive hereby
acknowledges that the Settlement Benefits provided in Section 3 hereof shall be
in lieu of any rights and payments under the Change in Control Agreements.
 

 
 

--------------------------------------------------------------------------------

 

Section 3.                      Settlement Benefits.
 
(a)           Cash Payment. At the Effective Time, BCB shall pay to the
Executive an amount equal to $425,932.19, less applicable income and employment
tax withholdings, which shall represent a cash severance benefit of $424,528.19,
plus a cash payment of $1,404 in lieu of continued disability coverage for
thirty-six (36) months following the Effective Time at level comparable to the
coverage provided to the Executive by BCB immediately prior to the Effective
Time.  
 
(b)           Continued Welfare Benefits.  At the Effective Time, BCB shall
provide life insurance and non-taxable health and dental insurance coverage to
the Executive and his dependents, at no cost of the Executive, for a period of
thirty-six (36) months from the Effective Time at a level comparable to the
benefits provided to the Executive and his dependents by BCB immediately prior
to the Effective Time (the “Welfare Benefits”).
 
Section 4.                      Representations of the Executive.
 
The Executive hereby represents and acknowledges that except as set forth
herein, Executive has no right or entitlement to any benefit or payment from or
payable by BCB or the Bank, or any corporate parent, affiliate or subsidiary of
BCB or the Bank, including but not limited to, benefits or payments under any
plan of “deferred compensation” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), any split dollar agreement, any
option, restricted stock or other stock based benefit, any cash severance
payment, any outplacement service or other benefit the payment of which would be
triggered by the Merger or the Executive’s termination of employment; provided,
however, the forgoing representation and acknowledgement shall not apply to (i)
any vested benefit Executive has under any tax-qualified plan maintained by BCB,
the Bank, or their affiliate in which Executive is a party; (ii) any salary or
bonus earned prior to the Effective Time; or (iii) any vested benefit Executive
has under the BCB 2002 Stock Option Plan or the BCB 2003 Stock Option Plan.
 
Section 5.                      Miscellaneous.
 
(a)           280G Indemnification.  The benefits pursuant to Section 3 hereof
(collectively referred to as the “Change in Control Benefits”) made to the
Executive on or after the Effective Time are structured so that the Change in
Control Benefits, in the aggregate, shall not constitute an “excess parachute
payment” under Section 280G of the Code.  If the Change in Control Benefits
results in an “excess parachute payment” under Section 280G of the Code and
would be subject to the excise tax (the “Excise Tax”) imposed under Section 4999
of the Code, BCB or its successor shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive (before Federal, state, and local income and employment taxes) and,
after deduction of the Excise Tax on the Change in Control Benefits and any
Federal, state, and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Change in Control Benefits.
 
(b)           Final Agreement.  This Agreement represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings, written or oral, and shall supersede and
replace the Prior Settlement Agreement in its entirety.  The terms of this
Agreement may be changed, modified or discharged only by an instrument in
writing signed by the parties hereto.
 

 
 

--------------------------------------------------------------------------------

 

(c)           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Jersey without regard to principles of conflicts of laws thereof.
 
(d)           Headings.  The headings and captions in this Agreement are
provided for reference and convenience only, shall not be considered part of
this Agreement, and shall not be employed in the construction of this Agreement.
 
(e)           Counterparts. This Agreement may be signed in counterparts, and
all of the counterpart copies shall be treated as a single agreement.
 
Section 6.                      Release and Waiver.
 
The Executive hereby releases, waives, discharges and acquits BCB, the Bank, and
their respective directors, officers, employees and agents, affiliates,
subsidiaries, and the heirs, successors and assigns of all of them, from any and
all claims, known or unknown, which the Executive, his heirs, successors and
assigns, have or might have arising from or relating to the Change in Control
Agreements.  The Executive, BCB, and the Bank hereby expressly understand and
acknowledge that this release shall not affect or reduce the Executive’s right
to receive: (i) a Gross-Up Payment (as defined and determined in accordance with
Section 5(a) hereof); (ii) any vested benefit the Executive has under any
tax-qualified plan maintained by BCB, the Bank, or their affiliate in which the
Executive is a party; (iii) any vested benefit to which the Executive is
entitled under the BCB 2002 Stock Option Plan or the BCB 2003 Stock Option Plan;
or (iv) any salary or bonus earned for any employment by or service with BCB or
the Bank prior to the Effective Time.  In addition, the Executive hereby
releases, waives, discharges and acquits BCB, the Bank and their directors,
officers, employees and agents, affiliates, subsidiaries, and the heirs,
successors and assigns of all of them, from any and all claims, known or
unknown, which the Executive, the Executive’s heirs, successors, and assigns,
may have arising from or relating to the Executive’s employment by, or service
with, with BCB or the Bank prior to the Effective Time.
 
Section 7.                      Effectiveness.
 
Notwithstanding anything to the contrary contained herein, the Agreement shall
be subject to consummation of the Merger, and shall be effective as of the
Effective Time.
 
[Signature Page to Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.
 

 
EXECUTIVE:
         
/s/ James Collins
 
James Collins
         
BCB BANCORP, INC.
         
By: /s/ Donald Mindiak
 
Name: Donald Mindiak
 
Title: President and Chief Executive Officer
         
BCB COMMUNITY BANK
         
By: /s/ Donald Mindiak
 
Name: Donald Mindiak
 
Title: President and Chief Executive Officer




